DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                   TIMOTHY STEPHEN MUMFORD,
                            Appellant,

                                     v.

                   BRIGIDA GABRIELA MUMFORD,
                             Appellee.

                              No. 4D16-488

                              [July 27, 2017]

  Appeal from the Circuit Court for the Nineteenth Judicial Circuit,
Martin County; Laurie E. Buchanan, Judge; L.T. Case No. 14-000636-DR.

   Bard D. Rockenbach and Andrew A. Harris of Burlington &
Rockenbach, P.A., West Palm Beach, and L. Lisa Batts, Stuart Law Group,
P.A., Stuart, for appellant.

  Cynthia L. Green of Law Offices Greene Smith & Associates, P.A., Coral
Gables, for appellee.

PER CURIAM.

  Affirmed.

GROSS, MAY and FORST, JJ., concur.


                          *          *          *

  Not final until disposition of timely filed motion for rehearing.